 UNION ELECTRIC CO.Union Electric CompanyandLocal Union No. 148,InternationalUnion of Operating Engineers.Case 14-CA-170469May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS-HUNTER AND DENNIS '-On 19 October 1984 Administrative Law, JudgeJames L. Rose issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in-answer tothe Respondent's exceptions and a motion' to cor-rect the judge's recommended Order.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, t andconclusions and to adopt the recommended Orderas modifted.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Union Electric Company, St..Louis, Mis-souri, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)."(a)Make whole Anthony Caldwell, DaciaNash, and Larry Starks for any loss of wages orother benefits they may have suffered as a result oftheir suspensions on 4 and 5 May 1983, with inter-est,and remove from their personnel record anyreference to their having been disciplined for fail-ure to perform a job assignment on these dates."IIn agreeing with his colleagues' determinationto affirmthe judge'sfinding that employees Caldwell, Nash, and Starks believed reasonablyand in good faith that the McKinley Bridge access to caisson no I wasunsafe,Member Hunter- notes the lack of supporting evidence In therecord for the judge's conclusion that the bndge'is part of the U S high-way system and has a posted speedlimitof 55 miles per hour However,in view of the fact that the record supports a finding that vehicles passover the budge at speeds between 30 and 50 miles per hour, MemberHunter finds the judge's error insufficient to affect the results of the caseIn addition, in adopting the judge's fmding that the employees' fears ofthe McKinley Bridge access were-reasonable notwithstanding the precau-tions instituted by the Respondent as a result of the 6 April 1983 meetingbetween its representatives and- employee-union steward Holloway,Member Hunter notes that the record does not contain sufficient evi-dence to find that the Union agreed to a waiver of the employees' con-tractual right to assert that the McKinley Bridge access to caisson no 1was unsafe -2The General Counsel has moved to conform the judge's recommend-ed Order to-his findings. The motion is grantedDECISION389STATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was tried before me at St. Louis, Missouri, onAugust 23, 1984; on the General Counsel's complaint' al-leging that the Respondent violated Section 8(a)(1) of theNational Labor Relations Act by suspending employeeson May 4 and 5, 1983, because they had engaged in pro-tected concerted activity-refusing, pursuant to a rightunder a collective-bargaining agreement, to perform ajob assignment on grounds of safety.The Respondent denies that it committed the unfairlabor practice alleged and contends that the employees'refusal to perform the job assignment was unprotectedbecause it was not based on a good-faith belief the jobwas unsafe.-On the record as a whole, including my observation ofthe witnesses, the briefs and arguments of counsel,.I issuethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is a Missouri corporation engaged inthe production and distribution of electrical power atseveral plants in the St. Louis area including the facilityinvolved in this matter located at Venice, Illinois. In thecourse of its business, the Respondent annually derivesgross revenues in excess of $250,000 and annually re-ceives directly from outside the State of Missouri goodsand materials valued in excess of $50,000. The Respond-ent admits, and I find, that at all times material it hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6). and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal UnionNo. 148,InternationalUnion of Operat-ing Engineers(the Union)is admitted to be,and I find is,a labor organization within the meaning of Section 2(5)of theAct.III.THEALLEGED UNFAIR LABOR PRACTICESA. The FactsThe material facts are undisputedand may be summa-rized: For many years the Union has represented a pro-duction andmaintenanceunit' of employees at the Re-spondent's various facilities, including the one at Venice.The parties have negotiated successive collective-bar-gaining agreements.The one in effect during the timematerial here tan from April 24, 1981, until June 1, 1983.The Venice plant is about 40 years old and is nowused in an auxiliary capacity during times of peak electri-cal usage (winter andsummer).One companywitnesstestified that the plant had been in operation about 17days the preceding year,.an estimatewhich was not dis-puted by other witnesses. Nevertheless, the plant isIThe Chargewas filedon October7, 1983, and the complaint issuedon June 18, 1984-275 NLRB No. 59 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanned on a continual basis with a staff whoseduties areprimarily to inspectand maintainthe generating equip-ment.Near the plant are two caissons which are large struc-tures containing the necessary equipment to pump waterfrom the Mississippi River to the generating plant intimes of operation. Since some time in 1982, when theplant is not in operation there is no one assigned specifi-cally to the caissons; still the Company has determinedthat these structures should be inspected each shift speci-ficaly to see that the sump pumps are, operative. The jobof inspecting the caissons is-nowassignedby thestationsupervisor to an assistant first auxiliary operator.Caisson No. 1 is located about 60 yards from the plant.To inspect this caisson normally one need only to walkthe 60 yards of open space, climbstairsto the door ofthe caisson, and 'go in. However, during those timeswhen the Mississippi River is high, the caisson is com-pletely surrounded by water thus foreclosing ground-level entrance. On those occasions, to reach Caisson No.1one mustuse stairs which are attached at the top of theMcKinley Bridge and at the bottom to the caisson en-trancewhich is about 20-30 feet above ground level.'-The McKinley Bridge is a major structure over the Mis-sissippiRiver and is part of the U.S. highway system.Undisputably, the speedlimiton the bridgeis55milesper hour. It has four lanes for traffic but no shoulder orother place for a vehicle to park other than in- a trafficlane.The stairs between the bridge and the caissonare simi-lar inconstruction, length, and pitch to those in the cais-_son itself and the plant. A drawing submitted by the Re-spondent shows that the stairway is in two sections eachwith a 17-foot vertical dropand a24-foot diagonal. Be-tween the two sections is a 30-inch landing and at thelanding is a gate with a lock on the caisson side. The Re-spondent's evidence indicates that the-top of the stairs atthe bridge is about 93 feet above the ground, or some-thing less from the" water depending on how high-theriver might be at the particular time when the stairway isbeing usedAlthough the stairs have a handrail 3 feethigh on each side they are otherwise not enclosed. Final-ly, the parties agree that the stairs shake when traffic, es-pecially large trucks, pass over the bridge. -As noted, one of the principal purposes of inspectingthe caisson is to ensure that the sump pumps are work-ing,which is.a matter of increased importance when theriver surrounds the caisson. Thus, duriiig particularlycritical times, in order to inspect the caisson the basicmeans of ingress is unavailable and the bridge stairs mustbe used.While the bridge stairs have been used for about 30years, apparently without incident, there was a safetyclaim involving this means of entrance to the caissonhaving to do with parking on the bridge.About April 6, 1983, Willie Holloway was asked to in-spect Caisson No 1 He told- his supervisor that he didnot want to use the stairs: because the previous December he had been taken to the stairs in a company truck,the driver of which made a U turn in the middle of theMcKinley Bridge and they were almost hit. ThusHolloway stated that he would be willing to put on hip-boots and walk out to the caisson which, apparently overthe protest of supervisor, he did. The next day he wasagain requested to inspect the caisson but this time wasnot allowed to walk because the river had risen makingthismethod even more dangerous. Holloway then toldhis supervisor that he was declining to do the job be-cause he felt that using the McKinley. Bridge stairs wasunsafe.The following day Holloway met with the plant super-intendent as well as the chief steward concerning hisclaim that the stairs were unsafe. He was asked whatcorrections he thought would be necessary in order tomake this manner of access safer. Holloway suggested at-taching rails at the top of the stairs so when one climbed-over the bridgerailingto get onto the stairs he wouldhave something to hold on to. He also suggested theCompany should put some kind of a safety light on thetruck which let off the person who was to use the stairs.Both of these suggestions were adopted by the Compa-ny.On May 4 Anthony Caldwell was asked by Station Su-pervisor Larry Utnage to inspect the caisson. Caldwellrefused telling Utnage:... because of the bridge and the truck and thetrafficwhich were not-you know, no one's sup-posed to be allowed or cars supposed to stop on theBridge and then climbing on the Bridge itself andthen there was nothing to catch you if you lost bal-ance or anything when you fell-if you fell becauseof the Bridge-the steps going to the caisson wouldshake severely.Caldwell was not threatened with discharge for thisrefusal.On leaving Utnage's office, he talked to twofellow employees, Dacia Nash and Larry Starks. He toldthem they would be also asked if they would inspect thecaisson using the McKinley Bridge stairs and that he hadrefused to do so because he felt the use of the stairwaywas unsafe.-Nash and Starks were then called into Utnage's office,asked whether they would inspect the caisson using theMcKinley Bridge stairs, and they said they would not.They were sent home, but the next day Nash indicatedthat she would use the bridge stairs if somebody wentwith her. Starks did so.In the meantime, Caldwell was advised by his stewardthat he would be canvassed again and, if he again re-fused, he would-be suspended. And on May 5, at a meet-ing with company' officials; and the union steward, thethree, employees were asked by Plant Manager RobertSchuman -why they thought the stairs were unsafe. Theyexplained their- reasons.However, company representa-tives said the stairs were_ perfectly safe, particularly inas-much as they had put a handrail at the top of the stairsand provided the truck with a flashing light. Schumanthen stated that each employee would again be asked andwould be suspended on refusal.Caldwell was first asked, and he said that he wouldnot use the McKinley Bridge stairs to inspect the caissonand was told that he was indefinitely suspended: As indi- UNION ELECTRIC CO.cated,Nash and Starks did reluctantly agree to use thestairs and were not suspended on May 5.B. The IssueThe issue in this matter is whether or not when--theCompany suspended-Anthony Caldwell on May 5, aswell as Dacia Nash and Larry Starks on May 4, for re-fusing to go to an assigned job by means which theyconsidered unsafe (using theMcKinley. Bridge stairs)theywere engaged in concerted activity protected bythe Act.2C. Analysis and Concluding FindingsThe parties agree there are two clauses in supplementto the collective-bargaining agreement material to tliismatter:4.An employee's refusal to follow an order to doa job assigned (where the question of safety is notinvolved) shall subject such employee to the dis-,charge, suspension and disciplinary provisions' ofArticle 2 of the Labor Agreement, and the action`taken under such provision shall be subject to appli 'cable grievance provisions of the Labor Agreement.5.If a position is taken thatan assignment in-volved safety,-or if all available bargaining unit em-ployees who would ordinarily perform the work re-fused to do so in the manner directed by the Com-pany on grounds of safety, the Company may havethework performed by supervisory employees oroutside contractors.Though the collective-bargaining 'agreement supple-mented by this is somewhat ambiguous, the parties stipu-lated to certain 'findings and conclusions of Judge MarionC. Ladwig in a prior case involving these agreements. Inconclusion he stated, ' "Employees with- a good-faithbelief that the job is unsafe have the right to refuse toThe first question, which is not really in dispute here,concerns the concerted nature of their act. The evidenceclearly shows that they had discussed this matter amongthemselves, and when meeting with company representa-tives theywere represented by their shop steward.Beyond that, under the' collective-bargaining provisionsnoted above,at ` aminimumeachwas attempting toinvoke a right existing as a result of collective bargainingbetween the Union and the Respondent. Thus, withoutmore, their individual - acts were concerned.Interboro.Contractors,157 NLRB-.1295 (1966), enfd. 388 F.-2d 495(2d Cir. 1967), which sets' forth a doctrine recently ap-proved by the United States Supreme Court inNLRB- v.City Disposal Systems,104 S Ct. 1505 (1984).'-.And the concerted nature of each act would not bedefeated, even by a finding that the assigned job was infact safe. Thus (id. at 1516):2When this dispute was apparently the subject of a grievance,the res-olution,'if any, is unclear from the record In any event,deferral was notraised as an issue-3Case 14-CA-15951, JD-345-83391The rationale of theInterborodoctrine compels aconclusion that an honest and reasonable invocationof the collectively bargained right constitutes con-certed activity, regardless of whether the employeeturns out to have been correct in -his belief that hisright was violated.The second question is whether their refusal to use thestairs-was protected. Since, as the parties agree, goodfaith is required of an employee who invokes the safety.clause, their refusal is protected only if this test is met.Further, establishing good faith is sufficient, becausenothing in the contract requires an employee to performan assignedjob which is, in fact, safe if he, nevertheless,has a good-faith belief it is not.4Thus the ultimate issue here is whether they had agood-faith belief that using the McKinley Bridge stairswas unsafe. If they did, then they had a right under thecontract to refuse the assignment and could not be disci-plined for having done so. If, on the other hand, theirbelief 'was not in good faith then the Respondent's disci-pline was not violative of the Act.I note there is no evidence that their claim was basedon any consideration other than safety. There is no evi-dence they were nitpicking complainers, or that theywere-trying'to get out of work, or even that the assign-ment was in any way undesirable. -And- the Respondentdoes not contend bad faith on the part of any of them.Basically the Respondent argues that their claim ofsafetywas so unreasonable, given the objective facts,that they must be found not to have acted in good faith.The Respondent argues thestairshad been used for some30 years without incident and, in any event just prior toMay 4, and at the suggestion of a fellow employee. alongwith the Union, handrails were put at the top of thestairs and the truck transporting the employees was af-fixed with a warning light. -In making a safety claim, one is stating he feels there isan unacceptable risk of injury were he to perform thejob. Basically he has announced a fear that he would be -injured if required to do the work.-Perhaps a fear can be so groundless and contrary tothe general experience that it cannot be the basis of asafety claim, no matter how sincerely held. Thus, evenabsent a showing of bad faith on the part of an employee(of which there is no evidence here), he still might notwith'impunity refuse a jobassignmenton grounds ofsafety if the fear he harbors is essentially groundless.Here, I conclude there is sufficient objective evidence tosupport these employees' assertion of -danger associatedwith using the McKinley Bridge stairs.First 'is the manner of access to -the. stairs. All agreethat 'the individualassignedto use the stairs must be letout of a company truck while the truck is stopped in alane of traffic in which the designated speed limit is 55milesper hour. There is no shoulder to pull off on.5 Not-4CompareCity Disposalwhere the protected issue was left open; theCourt noting that if the contract required an employee to perform a jobfound to be safe, then his refusal would be unprotected, even if in goodfaith he believed it to be unsafe5There is no evidence whether stopping a vehicle on the bndge -forsuch a purpose violates state or local law, although such is normally pro-hibited- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithstanding that the company -truck is now equippedwith a flashing yellow light, to stop in an active lane ofhigh speed traffic, I conclude, poses a danger.Then the individual assigned to use the stairs mustcrawl over the guardrail 'on the bridge and onto thestairsThe risk involved in this has apparently been less-ened somewhat by: the addition of rails on. the. stairs atthe top. Still the move required is up and over a guard-rail.on a high-speed highway onto a stairway some 90feet (about nine stories),above'the water.Then one must walk down what can only- be describedas a long, steep, narrow, open,-metal stairway' which isconnected to the bridge. It shakes' with the passage ofvehicles, particularly heavy trucks. '-In fact, Caldwell stated that he had been at the caissonand had observed the stairs move. He testified, "If I've,never seen them move, I probably would have went. ButI'veworked out there and I've seen them move that'swhere really I felt that they neededsomething aroundthem." The Respondent- sought to'-minimize this factwith the testimony of-Ernest Kohlenberger, the, plantmanager at Venice. Although he has not actually beenon the stairs for about 10 years, he testified that there is"just a vibration" of the stairs from bridge traffic. Schu-man also conceded that the stairs vibrated. The differ-ence between "just a vibration" and "moving" is, I con-clude for purposes of this analysis, insignificant.Onewent by at 55 miles per hour. -Then on reaching- the rather small landing; 60 or sofeet above the water, the employee- must attempt tounlock the gate which requires manipulating a lockwhich is on the other side. And, finally, the employeemust descend to'the'entrance of the caisson.From a description of the stairs and the bridge to-which all parties essentially agree, I do not think- it isgroundless that one would fear danger of being hurt ifrequired to descend from a truck onto the budge andonto the stairs and make his way down to the caisson.To the contrary, notwithstanding a lack of accidents inthe past, fear of-injury on these facts is reasonable.Indeed, when Holloway refused the job assignment inApril, he was not disciplined in part because Schuman"more or less agreed with him-he had a reason to beconcerned, aboutHolloway was willing to wade inthe flood-stage Mississippi River than use the stairs. . Although the .Company did thereafter somewhat improvethe situation by placing handrails at the top of the stairsand a warning light on the truck, such is insufficient totransform what was concededly a reasonable fear on thepart of employees to an unreasonable one under the cir-cumstances.Accordingly, I conclude that the claim of safety takenby Caldwell, as well as Nash and Starks, was reasonableand in good faith. Therefore they had a contractuallyprotected right to decline to use the McKinley., Bridgeaccess to Caisson No. -1. When on May 4 and 5, 1983,the Respondent suspended Caldwell, Nash and Starks, itviolated Section 8(a)(1) of the Act and I shall recom-mend an appropriate remedy.IV. THE EFFECT OF, THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above occurring inconnection with the Respondent'sbusinesshave a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and, tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the Act.,V. THE REMEDY-Having concluded that the Respondent engaged in theunfair labor practices found above, I shall recommend'that it cease and desist therefrom, and take certain appro-priate action designed to effectuate the policies' of theAct, including making whole Anthony 'Caldwell, DaciaNash, and Larry Starks for any loss of wages and otherbenefits they may have suffered as a result of the Re-spondent's suspension of them on May 4 and 5, 1983,with interest, as provided for inFlorida Steel Corp.;231NLRB 651 (1977).6 Further, I shall recommend that theRespondent remove from their personnel record any ref-erence to their having been disciplined. for refusal to per-form an assigned job.On these findings of fact and conclusions of law andon the entire record,' I issue the following recommend-ed7ORDERThe Respondent, Union Electric Company, St. Louis,Missouri, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Suspending or otherwise discriminating against em-ployees because they. invoke rights provided for in thecollective-bargaining agreement with the -Union or other-wise engage in concerted activity protected by Section 7of the National Labor Relations Act. -(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take-the following affirmative action designed to ef-fectuate the policiesof the Act.(a)Make whole Anthony Caldwell, Dacia Nash, andLarry Starks for any loss of wages or other benefits theymay have suffered as a result of their, suspension on May5, 1983, with interest, and expunge from their personnelrecord any reference to their having been disciplined'forfailure to perform a job assignment.-(b) Post at its St. Louis, Missouri facility copies of theattached noticemarked "Appendix."8 Copies of the8 See generally IsisPlumbing Co,138 NLRB 716 (1962)7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses-8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al LaborRelations Board." UNION ELECTRIC CO393notice; on forms provided by the Regional Director- forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and be maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the noticess are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps it has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT suspend or otherwise discriminateagainstemployees because they invoked any collectivebargained-for right or otherwiseengaged inconcertedactivity protected by Section 7 or the National LaborRelations Act.--WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce you in theexerciseof the rightsguaranteedyou by Section 7 of the National Labor Rela-tions Act.-WE WILL make whole Anthony Caldwell, Dacia Nash,and Larry Starks for any loss ofwagesor other benefitsthey may have sufferedas a resultof our suspension ofthem on May 4 and 5, 1983, with interest, and WE WILLremove from their personnel record any reference totheirhaving been disciplined for. failure to use theMcKinley Bridgestairwell.UNION ELECTRIC COMPANYThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.